 

FILED
CHARLOTTE, NC

MAY 13 2021
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA —_US DISTRICT COURT
WESTERN DISTRICT OF NC

CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3:20-cr-280-FDW
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
(1) DIETRICH O’BRIAN SARRATT ) PENDING RULE 32.2(c)(2)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. § 924 and 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets
is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

Approximately $1,444.28 in U.S. Currency seized on or July 4, 2020 during the
investigation;

One Smith & Wesson, 9mm pistol, bearing serial number DXT5189, and ammunition,
seized on or about January 3, 2020 during the investigation;

One Mossburg, Model 702 Plinkster, .22 caliber rifle, bearing serial number
E014134613, and ammunition, seized on or about July 4, 2020, during the

investigation;

One Mossburg, .22 caliber rifle, serial number removed, and ammunition, seized on
or about July 4, 2020, during the investigation;

One SKS, 7.62 caliber rifle, bearing serial number 121056320, and ammunition,
seized on or about July 4, 2020, during the investigation;

One American Tactical, Model TACSX2, 12-gauge shotgun, bearing serial number
SA-32352, and ammunition, seized on or about July 4, 2020, during the investigation;

One SKS, 7.62 caliber rifle, bearing serial number 18006838K, and ammunition,
seized on or about July 4, 2020, during the investigation;

One Winchester, Model 1300, 12-gauge shotgun, bearing serial number L2268200,
and ammunition, seized on or about July 4, 2020, during the investigation;

 
One VSKA Century Arms, 7.62 caliber rifle, bearing serial number $V7006473, and
ammunition, seized on or about July 4, 2020, during the investigation;

 

One Stevens Tactical, 12-gauge shotgun, bearing serial number 140865G, and
ammunition, seized on or about July 4, 2020, during the investigation;

One Taurus, Model PT111 Millennium G2, 9mm pistol, bearing serial number
SIT32147, and ammunition, seized on or about July 4, 2020, during the investigation;

One Taurus, .9mm handgun, bearing serial number TLR02043, and ammunition,
seized on or about July 4, 2020, during the investigation; and

One Diamondback Arms, Model DB380, .380 caliber pistol, bearing serial number
Z.H6680, and ammunition, seized on or about July 6, 2020, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P, 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853 and/or 18 U.S.C. § 924, The Defendant hereby waives the requirements of Fed. R.
Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant

 

 

 

 
  
 
 

consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

WILLIAM T. STETZER

ACTING UNITED STATES ATTORNEY Af

STEVEN R. KAUFMAN DIETRICH O’BRIAN SARRATT
Assistant United States Attorney Defendant

“

RODERICK DAVIS, ESQ.
Attorney for Defendant

\3 May
Signed this the 28" day of Aprif 2021,

THE HONORABLE DAVID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 
